Attorney's Docket Number: 0941-3985PUS2
Filing Date: 2/4/2020
Claimed Domestic Priority: 9/28/2018 (16147027 CON)
Claimed Foreign Priority: NONE
Applicant: Ching et al. 
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.
Allowable Subject Matter
Claims 1-4, 6-15, 21, 22, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious claimed limitations of wherein the metal cap is separated from the plurality of nanostructures by the gate dielectric layer, and the metal cap is separated from the fin structure by the gate dielectric layer, as set forth in independent claim 1, or wherein the metal cap overlays a center portion of the first nanostructure and the metal layer overlays end portions of the first nanostructure; and a first gate dielectric layer surrounding the first nanostructure, wherein the first gate dielectric layer includes a portion interposed between a top surface of the first nanostructure and a bottom surface of the metal cap, the first gate dielectric layer has an outer surface, the outer surface has a closed-loop profile in a cross-sectional view, and the closed-loop profile of the outer surface includes a first portion in direct contact with the metal cap and a second portion in direct contact with the metal layer, as set forth in independent claim 10, or wherein the metal cap has a bottom surface in direct contact with the first gate dielectric layer and a sidewall in direct contact with the metal layer, the bottom surface and the sidewall of the metal cap are connected to each other, and a first interface between the metal cap and the metal layer extends in the vertical direction and is located directly between the first and second nanostructures, as set forth in independent claim 21, each when taken in concert with all the other limitations of the respective claims.  All other allowed claims depend from these independent claims.  This is particularly in view of the remarks filed on 7/13/2022 at pages 9,10 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJ R GUPTA/Primary Examiner, Art Unit 2829